DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments filed on January 26, 2022 with respect to claims 1-3 have been fully considered. Based on the Applicant's amendments, the Claim Objections and 35 U.S.C. 112(b) Claim Rejections previously set in the Office Action mailed on 10/26/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a system for assigning users from a set of candidate users to one of a plurality of sub-bands (s) in a current time slot (t) in a multiple access communications system, comprising: an assignment processor adapted to select a plurality of candidate pairs of the users, each candidate pair comprising a respective first user (k1) and a respective candidate second user (k2), for consideration with respect to a selected sub-band, a power calculator adapted to perform a provisional power allocation to each sub-band with regard to each candidate pair, a throughput calculator adapted to determine a respective candidate pair user throughput deviation value reflecting an aggregate of a respective difference between an average throughput across the set of candidate users and a known throughput of the first user (k1), a known throughput of the candidate second user (k2), and a known throughput of each user attributed to a sub-band other than the selected sub-band, the 

Regarding independent claim 1, the closest prior art of Hojeij discloses select a subband for consideration, determining every possible combination of users, apply water filling algorithm, and calculate final power allocation for each sub-band (Hojeij, Fig. 1).

Regarding independent claim 1, the closest prior art of Saito discloses the geometric mean of user throughput T of all K users, F in equation (1) (Saito, Section III.B).

Regarding independent claim 1, the closest prior art of Larch discloses that the sum-rate capacity of the number M of RUs is calculated by summing all the throughput values of the users, after applying an improvement factor to the users in NOMA that accounts for the interference cancellation benefits at a receiver (Larch, [0074]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A system for assigning users from a set of candidate users to one of a plurality of sub-bands (s) in a current time slot (t) in a multiple access communications system, comprising: 
an assignment processor adapted to select a plurality of candidate pairs of the users, each candidate pair comprising a respective first user (k1) and a respective candidate second user (k2), for consideration with respect to a selected sub-band, 
a power calculator adapted to perform a provisional power allocation to each sub-band with regard to each candidate pair, 
a throughput calculator adapted to determine a respective candidate pair user throughput deviation value reflecting an aggregate of a respective difference between an average throughput across the set of candidate users and a known throughput of the first user (k1), a known throughput of the candidate second user (k2), and a known throughput of each user attributed to a sub-band other than the selected sub-band, 
the assignment processor being further adapted to assign to the sub-band whichever candidate pair of users corresponds to the smallest respective candidate pair user throughput deviation value” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claim 2 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473